DETAILED ACTION
1	This action is responsive to the amendment filed on April 29, 2022.
2	The rejections of the claims under 112, second paragraph and under 103 are withdrawn because of the applicant’s amendment.
3	Claims 1-8, 10-12, 14-17, 20-22 and 24-25 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2010/0083446 A1) teaches a hair dyeing composition comprising a mixture of  3-aminopropyltriethoxysilane and Bis[3-triethoxysilylpropyl]amine (see page 3, paragraph, 0063 and paragraph, 0079 ) and wherein the dyeing composition also comprises direct dyes include azo dyes, anthraquinone dyes and xanthene dyes, D&C Red 21 and D&C Red 27  (see page 12, paragraphs, 0280-0285), wherein the dyeing composition also comprises hydrophobic film-forming polymers include polyvinylpyrrolidone-based polymers or copolymers (see page 10, paragraph, 0232) and wherein the hydrophobic polymer means a polymer that has a solubility in water at 25.degree. C. of less than 1% by weight (see page 5, paragraph, 0109). However, the closest prior art of record (US’ 446 A1) does not teach or disclose a multicompartment packaging unit for dyeing keratinous material, a method for dyeing keratinous material or a composition for dyeing keratinous material comprising at least on film-forming hydrophilic polymer, wherein the film-forming hydrophilic polymer has a solubility in water at a temperature 25 degrees Celsius and a pressure of 760 millimeters of mercury of more that 1% by weight as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratinous material dyeing formulation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761